13 Mich. App. 704 (1968)
164 N.W.2d 767
In re APPORTIONMENT OF WASHTENAW COUNTY BOARD OF SUPERVISORS  1968.
Docket No. 5,758.
Michigan Court of Appeals.
Decided October 23, 1968.
George Wahr Sallade, in propria persona.
William F. Delhey, Washtenaw County Prosecuting Attorney, for the people.
PER CURIAM:
On June 7, 1968, the Washtenaw county apportionment commission filed the apportionment plan contested in this action, pursuant to PA 1966, No 261, MCLA, §§ 46.401-46.415 (Stat Ann 1968 Cum Supp §§ 5.359[1]-5.359[15]), with the Washtenaw county clerk. Thereafter, plaintiff filed a petition and a brief in support thereof with *705 this Court for a review of the plan. Defendant filed a one-page answer, but failed to brief the issues. The cause was submitted to the panel on July 16, 1968. The cause was reviewed on the pleadings and exhibits filed herein.
The apportionment plan provides for 13 supervisor districts. The largest is district No 8, with a population of 13,702, and the smallest is district No 1 with 12,013. All population figures are based on the 1960 Federal decennial census with appropriate corrections to meet the guideline set forth in MCLA, § 46.404 subd (g) (Stat Ann 1968 Cum Supp § 5.359 [4] subd [g]). The total county population under the plan is 167,461, with an average population of 12,881.6 per district. The maximum population variance ratio is 1:1.14. Under the plan, it takes the votes of electors in districts containing 52.09% of the population to elect a majority of the board of supervisors. The largest district is 6.37% above the average and the smallest 6.74% below the average.
A review of the plan filed and the challenges made to it does not disclose a violation of constitutional requirements for the apportionment of county supervisor districts. See: Avery v. Midland County (1968), 390 U.S. 474 (88 S. Ct. 1114, 20 L. Ed. 2d 45); Reynolds v. Sims (1964), 377 U.S. 533 (84 S. Ct. 1362, 12 L. Ed. 2d 506).
Plaintiff also attacks the plan under review on the basis of alleged violations of other statutory guidelines and grounds outside of the statute. We are not persuaded by plaintiff's presentation that there is any merit in his arguments on the point so raised.
The relief sought in plaintiff's petition is hereby denied.
LESINSKI, C.J., and J.H. GILLIS and LEVIN, JJ., concurred.